3. Exercise of implementing powers conferred on the Commission (
Before the vote:
Member of the Commission. - Madam President, the Commission welcomes the report by Ms Frassoni, which approves the conclusion of the bilateral agreement between Parliament and the Commission on procedures for implementing Council Decision 1999/468/EC, as amended by Decision 2006/512/EC. In this context, the Commission underlines that paragraph 11 of the agreement covers extremely urgent cases in general.
The Commission would like to thank Parliament and in particular Mr Galeote and Mr Corbett for the excellent spirit of cooperation which prevailed during the negotiation of this agreement. Yesterday the Commission approved the agreement and President Barroso will sign it in the coming days.